BAKES, Justice
(dissenting) :
I do not believe that there was any evidence which would justify the giving of an instruction to the jury on the contributory negligence of the plaintiff. As the majority opinion clearly points out, “the evidence in this case is clear that all persons who testified indicated their belief that they would have been able to drive through the dust storm without difficulty. It was only after each of them had driven into the storm that they realized their peril.” Therefore, there was no negligence of the plaintiff by driving into the storm. The defendant Garrett attempted to raise an issue of negligence on the part of the plaintiff by attempting to prove circumstantially that the plaintiff’s vehicle had run into the vehicle immediately ahead of it and that thereafter the defendant’s truck ran into the rear of the plaintiff’s vehicle. Assuming that the plaintiff did run into the vehicle in front of it, which on this record is pure conjecture (the only witness to that point was the plaintiff who said he did not run into the vehicle in front of him but was pushed into it by the defendant’s truck when it hit him), the only way that that action on the part of the plaintiff could have been negligence would be if the plaintiff’s vehicle was following too closely without observing the vehicles lawfully ahead on the highway, in violation of I.C. § 49-717. Again, assuming that the plaintiff did run into the rear of the car ahead of him before defendant’s truck struck the rear of plaintiff’s car, any such negligence on the part of plaintiff would only have been the proximate cause of damage to the vehicle in front of him, and would in no event have been the proximate cause of the collision by defendant’s truck; and therefore as a matter of law any such negligence could not have constituted a defense of contributory negligence to the defendant who ran into the rear of plaintiff’s car. The situation is analogous to a motor ve*807hide which is being operated at night with defective tail lights and which has a head on collision with another vehicle. While the defective tail lights would be a violation of the statute, and thus negligence per se, Bale v. Perryman, 85 Idaho 435, 380 P.2d 501 (1963), the negligence in no way could contribute to the accident and therefore would not be a proximate cause of the accident and would not be the basis of a contributory negligence defense.
Finally, the majority states that “the question of whether the plaintiff had the time and the opportunity to drive his vehicle off the traveled portion of the highway was for resolution by the jury.” This Court has on numerous occasions stated that only those factual issues which are raised by the evidence may be submitted to the jury. In the present case there was absolutely no evidence that the plaintiff had any time or opportunity to drive his vehicle off the traveled portion of the highway. The evidence is entirely to the contrary. It consists of the plaintiff’s testimony that he saw the glow of the lights of the car before him and by slamming on his brakes was able to stop immediately before hitting it. He further testified that before he had a chance to take any action to pull his car off the road, the defendant’s truck struck the rear of his car pushing him into the car ahead of him. There is no evidence in the record otherwise. In fact, the only other testimony is from the defendant truck driver who stated he did not see the plaintiff’s vehicle until he had struck it. I fail to see how on this evidence it can be fairly stated that “the question of whether the plaintiff had the time and opportunity to drive his vehicle off the traveled portion of the highway was for the resolution by the jury.”